DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William O’Sullivan on 17 May 2022.

The application has been amended as follows: 

1.	(Amended) A computer-based system comprising: 
	a plurality of optical identifiers, each optical identifier comprising:
an optical substrate; and
a volume hologram in the optical substrate;
	a reader for the optical identifiers, the reader comprising:
an illumination device; and  
a first camera,
wherein the illumination device is configured to direct light into a selected one of the optical identifiers to produce an image of a corresponding one of the volume holograms at the camera, and
wherein the first camera is configured to capture the image, wherein the captured image is stored in a digital format by the system, 
	a computer-based processor coupled to a relay that switches to control electrical power to the illumination device; [[and]]
	a second camera coupled to the computer-based processor; and
	a housing,
		wherein the first camera is inside a housing, and the second camera is mounted to the housing and configured to capture an image of an object outside the housing, and
		wherein the housing defines a slot for receiving the selected one of the optical identifiers, wherein the slot is configured such that the selected one of the optical identifiers is positioned between the laser and the first camera when the selected one of the optical identifiers is positioned within the slot.

2-3.	(Canceled). 

4.	(Amended) The computer-based system of claim [[2]] 1, further comprising a cellular communication device coupled to the processor. 

5.	(Amended) A system for registering a plurality of optical identifiers formed as an array of optical identifiers on an optical substrate film, wherein each of the optical identifiers has purely random data stored therein in a volume hologram in the optical substrate, the system comprising:
a plurality of lasers; 
a plurality of cameras, 
wherein each respective one of the lasers is configured to direct light toward a corresponding one of the cameras so that when an area of the film that includes one of the optical identifiers is positioned between that laser and that camera, the laser directs light through the optical identifier to produce an image of data from the volume hologram in that optical identifier at the camera;
	a housing, wherein each of the cameras is inside the housing and is configured to capture an image of an object outside the housing, and
	a support frame, wherein the optical substrate film is supported in a substantially horizontal plane by the support frame and, for registration, is moved through the system between the plurality of lasers and the plurality of cameras; 
one or more relay switches configured to control delivery of electrical power to the plurality of lasers; and 
a computer-based processor coupled to the plurality of lasers and to the one or more relay switches,
wherein the computer-based processor causes the one or more relay switches to switch to control the delivery of electrical power to the plurality of lasers, and
wherein the plurality of cameras provide a digital representation of the images they capture to the computer-based processor, which processes the images and/or stores associated image data in a computer-based memory.

6.	The system of claim 5, wherein once image data for a particular row of optical identifiers on the film has been captured, the processor is configured to cause or allow the relays to open, which results in the illumination devices turning off.  

7. 	The system of claim 5, further comprising:
	a cellular service module coupled to the computer-based processor; and
	a user affirmation device coupled to the computer-based processor.

8.	The system of claim 7, wherein a power management subassembly is coupled to the system and wherein an external optical identifier system is coupled to the system. 

9.	(Amended) A method of registering optical identifiers in a system, the method comprising:
providing a system for registering a plurality of optical identifiers in the form of an array of optical identifiers on an optical substrate film, wherein each of the optical identifiers has purely random data stored therein as a code page in a volume hologram in the optical substrate, the system comprising:
a plurality of lasers; 
a plurality of cameras, 
wherein each respective one of the lasers is configured to direct light toward a corresponding one of the cameras so that when an area of the film that includes one of the optical identifiers is positioned between that laser and that camera, the laser directs light through the optical identifier to produce an image of data from the volume hologram in that optical identifier at the camera;
one or more relay switches configured to control delivery of electrical power to the plurality of lasers; and 
a computer-based processor coupled to the plurality of lasers and to the one or more relay switches,
providing the plurality of optical identifiers in the form of an array of optical identifiers on an optical substrate film, wherein each of the optical identifiers has purely random data stored therein as a code page in a volume hologram in the optical substrate;
positioning the plurality of optical identifiers relative to the system for registering the optical identifiers such that each respective optical identifier in a first row of the array is between a corresponding one of the lasers and a corresponding one of the cameras;
causing, with the computer-based processor, the one or more relay switches to switch so as to deliver electrical power to the plurality of lasers, 
wherein the plurality of cameras capture digital representations of images produced of the code pages in the volume hologram when light from the lasers illuminate the volume holograms;
storing the digital representations of the images produced in computer-based memory;
receiving an indication that an optical identifier has been scanned;
comparing information from the scan to the stored digital representations in the computer-based memory; and
providing an indication that the scanned optical identifier is valid if the information from the scan matches any of the stored digital representations in the computer-based memory. 

10.	(Canceled)

11.	The method of claim 10, further comprising:
	after capturing the digital representations of the images produced with the cameras, moving the  plurality of optical identifiers relative to the system for registering the optical identifiers such that each respective optical identifier in a second row of the array is between the corresponding one of the lasers and the corresponding one of the cameras.

12.	(Canceled) 


Allowable Subject Matter
Claims 1, 4-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 5, and 9 each require at least a computer-based system comprising: a plurality of optical identifiers, each optical identifier comprising: an optical substrate; and a volume hologram in the optical substrate; a reader for the optical identifiers, the reader comprising: an illumination device; and  a first camera, wherein the illumination device is configured to direct light into a selected one of the optical identifiers to produce an image of a corresponding one of the volume holograms at the camera, and wherein the first camera is configured to capture the image, wherein the captured image is stored in a digital format by the system, a computer-based processor coupled to a relay that switches to control electrical power to the illumination device; a second camera coupled to the computer-based processor; and 	a housing, wherein the first camera is inside a housing, and the second camera is mounted to the housing and configured to capture an image of an object outside the housing, and wherein the housing defines a slot for receiving the selected one of the optical identifiers, wherein the slot is configured such that the selected one of the optical identifiers is positioned between the laser and the first camera when the selected one of the optical identifiers is positioned within the slot.
The prior arts on record teach the following: a computer-based system comprising: a plurality of optical identifiers, each optical identifier comprising: an optical substrate; and a volume hologram in the optical substrate; a reader for the optical identifiers, the reader comprising: an illumination device; and  a first camera, wherein the illumination device is configured to direct light into a selected one of the optical identifiers to produce an image of a corresponding one of the volume holograms at the camera, and wherein the first camera is configured to capture the image, wherein the captured image is stored in a digital format by the system, a computer-based processor coupled to a relay that switches to control electrical power to the illumination device; a second camera coupled to the computer-based processor.
However, none of the prior arts disclose and a housing, wherein the first camera is inside a housing, and the second camera is mounted to the housing and configured to capture an image of an object outside the housing, and wherein the housing defines a slot for receiving the selected one of the optical identifiers, wherein the slot is configured such that the selected one of the optical identifiers is positioned between the laser and the first camera when the selected one of the optical identifiers is positioned within the slot in combination with the other features as stated in claims 1, 5, and 9. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426